Citation Nr: 1102430	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-13 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for an acquired psychiatric disorder, 
variously characterized as a major depressive disorder and 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1964 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that declined the Veteran's request to reopen his 
previously denied claim for service connection for a major 
depressive disorder.

In his May 2007 substantive appeal, the Veteran requested to 
testify at a hearing at the RO before a Veterans Law Judge.  He 
was scheduled for such a hearing in January 2010 but failed to 
appear and did not request that the hearing be rescheduled.  The 
Board is of the opinion that all due process requirements were 
met regarding the Veteran's hearing request.

The United States Court of Appeals for Veterans Claims (Court) 
held that a claimant's identification of the benefit sought does 
not require any technical precision.  See Ingram v. Nicholson, 21 
Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who 
knows that symptoms he is experiencing and that are causing him 
disability...[and] it is the Secretary who know the provisions of 
title 38 and can evaluate whether there is a potential under the 
law to compensate an averred disability based on a sympathetic 
reading of the material in a pro se submission.")  A claimant 
may satisfy this requirement by referring to a body part or 
system that is disabled or by describing symptoms of the 
disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); 
see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (to the 
effect that, when determining the scope of a claim, the Board 
must consider "the claimant description of the claim; the 
symptoms the claimant describes; and the information the claimant 
submits or that the Secretary obtains in support of that 
claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to 
the effect that the Board is required to consider all issues 
raised either by the claimant or the evidence of record); 
38 C.F.R. § 3.159(c) (2010).  

Thus, in light of Brokowski, Robinson, and Clemons, supra, the 
Board will consider the claim of service connection an acquired 
psychiatric disorder, variously characterized, as indicated on 
the title page.  Additionally, as discussed below, because he 
raised the matter of PTSD in his May 2007 substantive appeal, and 
notwithstanding that an August 2009 rating decision considered 
it, the Board will consider that condition in conjunction with 
his acquired psychiatric disorder claim. 

This decision addresses only whether the evidence submitted is 
new and material. Because the claim is reopened, and development 
not yet complete, the remainder of the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, D.C.  
Consistent with the instructions below, VA will notify the 
Veteran of any further action that is required on his part.


FINDINGS OF FACT

1.  An October 1983 rating decision denied service connection for 
a psychiatric disability on the basis that there was no evidence 
that a psychiatric disorder was incurred during active military 
service, and a December 1983 rating decision confirmed and 
continued the RO's determination.  The Veteran did not perfect an 
appeal.

2.  The evidence associated with the claims file since the 
December 1983 rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
an acquired psychiatric disorder, variously claimed as a major 
depressive disorder and PTSD.


CONCLUSIONS OF LAW

1.  The October 1983 rating decision that denied service 
connection for a psychiatric disorder, and the December 1983 
rating decision that confirmed and continued that denial, are 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence presented since the December 1983 RO decision is 
new and material and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010), VA has certain obligations to notify and assist the 
appellant.  Given that this decision reopens the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, variously claimed as a major depressive disorder and 
PTSD, and then remands the appeal, an exhaustive analysis of VA's 
attempt to comply with these statutes is not in order.

II.	New and Material Evidence

An October 1983 rating decision denied the Veteran's claim for 
entitlement to service connection for a psychiatric disorder on 
the basis that there was no evidence that he had a post service 
chronic residual depressive disorder incurred during active 
service.  The Veteran was advised in writing of the RO's 
determination and his appellate rights and did not appeal.  The 
decision is final.  38 U.S.C.A. § 7105.  

Upon review of additional medical evidence, a December 1983 
rating decision confirmed and continued the previous denial of 
entitlement to service connection for a nervous condition, 
finding that there was no evidence that the Veteran had a post 
service psychiatric disorder that was incurred during active 
service.  The Veteran was advised in writing of the RO's 
determination and his appellate rights and did not appeal.  
Hence, that decision is final.  Id.

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in character 
will not serve as a basis for reconsideration of a previous 
decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998), stressed that under the regulation new evidence could 
be material if that evidence provided "a more complete picture of 
the circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the Board 
to alter its ratings decision." Id. at 1363.  See also Shade v. 
Shinseki, ___Vet. App.___, 2010 WL 4300776, November 02, 2010 
(No. 08-3548) (interpreting the language of 38 C.F.R. § 3.156(a) 
as creating a low threshold for reopening a previously denied 
claim).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

An application to reopen the appellant's claim was received in 
April 2005.  The evidence added to the record since the December 
1983 rating decision includes VA and private medical records and 
statements, dated from 1969 to 2009 (some duplicative of those 
previously considered by the RO); service department records; 
records evidently considered by the Social Security 
Administration (SSA); and written statements from the Veteran in 
support of his claim.  Amongst these is a July 2008 VA discharge 
summary that notes the Veteran's report of a history of military 
sexual trauma and includes a diagnosis of major depressive 
disorder.

A September 2008 VA record reflects the Veteran's report of being 
sexually assaulted by three sailors in the ship's hold in 
approximately July 1965 or 1966.  He said he knew his attackers 
but denied a prior history of being harassed by them and the 
assault shocked him.  He did not report the attack or ever seek 
subsequent medical care.  The Veteran described difficulty 
functioning aboard ship after the assault and felt he had to be 
on the lookout for the three alleged attackers.  He felt guilty 
and ashamed about the assault.  

Further, it was noted that, while in service, the Veteran felt 
very depressed and lethargic, and had difficulty concentrating.  
He had a good chief who was easy to work for, so was able to get 
by.  The Veteran thought the chief might have realized what 
occurred but it was not discussed and he spent his last two years 
in service in the ship's laundry.  He said he also witnessed the 
shooting of a native Philippino by another Philippino while on 
leave, but was not involved in the incident.  The Veteran had a 
history of psychiatric treatment for depression since he got out 
of service but avoided talking about the assault until July 2008 
when VA hospitalized him for psychiatric symptoms.  The clinical 
impression was major depressive disorder by history and PTSD.  

An October 2008 VA psychiatry note indicates that the Veteran 
said he felt better after talking about his past trauma.  An 
August 2009 VA psychology note reveals that test results were 
consistent with a diagnosis of PTSD.

An October 2009 RO conference report reflects that the Veteran 
told a hearing officer that he was treated for venereal disease 
at a private medical facility in San Francisco after being raped 
by three men whose names he did not recall because he did not 
want that information disclosed to the Navy.  He said he was also 
treated for venereal disease by a hospital corpsman aboard ship 
between 1964 and 1968.  The Veteran reported that he did not 
discuss the assault with anyone or recall the names of any person 
who could corroborate the attack or discuss any changes in his 
mental status or behavior.  He was not treated for depression in 
service but, in approximately 1969 or 1970, was treated at St. 
Joseph Hospital.  

The evidence added to the record since the December 1983 RO 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised, in part, on a finding that there was no 
evidence that the Veteran had a post service psychiatric disorder 
due to service, the VA medical records, reflecting diagnoses of 
major depressive disorder and PTSD, along with notations of a 
history of military sexual trauma, relate to an unestablished 
fact necessary to substantiate the claim.  Thus, new and material 
evidence has been submitted.  The issue of entitlement to service 
connection for an acquired psychiatric disorder, variously 
claimed as a major depressive disorder and PTSD, is reopened.

Adjudication of the claim does not end with a finding that new 
and material evidence has been submitted, nor is a grant of 
service connection assured.  Once a claim is reopened, the 
Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant' s 
claim for benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 38 
U.S.C.A. § 5103A.  As noted below, the Board is requesting 
additional development with respect to the underlying claim for 
service connection for an acquired psychiatric disorder, 
variously claimed as a major depressive disorder and PTSD, and 
will issue a final decision once that development is complete, if 
the case is ultimately returned to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, variously claimed as a major depressive disorder and 
PTSD, is reopened.


REMAND

First, the Veteran seeks service connection for an acquired 
psychiatric disorder, to include PTSD.  Prior to July 13, 2010, 
service connection for PTSD required: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  See 38 
C.F.R. § 3.304(f) (2009), effective prior to July 13, 2010.  
However, effective July 13, 2010, 38 C.F.R. § 3.304 (f) was 
amended to include a new paragraph (f)(3) that reads as follows, 
in pertinent part:

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate 
to support a diagnosis of [PTSD] and the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the 
claimed stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-
service stressor.

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice 
at 75 Fed. Reg. 41092 (July 15, 2010).  The provisions of this 
amendment does not apply to the Veteran's claim because he 
attributes his acquired psychiatric disorder to sexual trauma.

The Board recognizes that the present case falls within the 
category of situations, to include allegations of personal 
assault, in which it is not unusual for there to be an absence of 
service records documenting the events of which the Veteran 
alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 
(1999).  38 C.F.R. § 3.304(f) reflects a recognition that service 
records may not contain evidence of personal assault, and that 
alternative sources, including testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, may provide credible evidence of an in-
service stressor premised on personal assault.  See YR v. West, 
11 Vet. App. 393, 399 (1998).  

Under 38 C.F.R. § 3.304(f)(3) (2010), if a PTSD claim is based on 
in-service personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's account 
of the stressor incident.  The Veteran has alleged sustaining 
sexual assault in service, although he has been unable to provide 
any specifics of the alleged incident, other than it occurred in 
approximately July 1965 or 1966 aboard the USS MOUNT KATMAI, by 
three men whom he knew but can no longer identify by name.  After 
the incident, he said he was depressed and had poor 
concentration.  However, his service personnel records do not 
reflect this because, the Veteran said that, he had a good chief 
who recognized his change in demeanor and reassigned him to the 
ship's laundry (see October 2009 informal hearing report).  He 
has indicated that he told no one about the incident and did not 
discuss it until July 2008 when hospitalized by VA.  

The Veteran points to private medical records that show he 
received psychiatric treatment in 1969, within two years of his 
discharge from service.  He indicated that he attempted suicide 
in the 1980s and received SSA disability benefits since the 1980s 
for mental health issues.  In a December 2010 written statement 
in support of the Veteran's claim, his representative pointed to 
VA medical records to the effect that the Veteran had a remote 
history of binge drinking that began in service (see September 
2008 VA medical record).

Second, there appear to be some missing VA treatment records that 
should be obtained.  In February 2002, the Veteran advised VA in 
writing (in a signed VA Form 21-4142) that, during the 1980s and 
1990s, he received mental health treatment at the VA medical 
centers (VAMCs) in Cleveland and Brecksville, Ohio, and had 
ongoing treatment at the Alvin C. York Center, in Murfreesboro, 
Tennessee.  Thus, there appear to be some pertinent VA medical 
records that may affect the disposition of the instant claim that 
are not yet associated with the claim file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

As well, in a March 2006 signed statement, the Veteran requested 
that the RO "retrieve the records from [the] Vet Center as per 
address" and said he was submitting a VA Form 21-4142 to enable 
the RO to obtain "new evidence that was overlooked" in his 
claim.  However, the signed authorization does not appear to have 
been received and it is unclear at what Vet Center the Veteran 
was treated.  Efforts should be made to identify the facility and 
obtain the relevant records.  Id.

The Veteran has also indicated (including during his October 2009 
RO hearing conference) that he received SSA disability benefits 
since the 1980s due to mental health issues.  An October 1984 SSA 
letter advised the Veteran of the amount of his disability 
payments and records evidently considered by the SSA are in the 
claims file; however, a copy of an administrative decision is 
not.  Efforts should be made to obtain that decision.

Recent VA treatment records should also be obtained from the VAMC 
in Mountain Home, Tennessee, and the Knoxville Community Based 
Outpatient Clinic (CBOC). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the 
Veteran's mental health treatment at the 
VAMCs in Cleveland and Brecksville, Ohio, 
and at the Alvin C. York Center in 
Murfreesboro, for the period from 1980 to 
the present; and from the VAMC Mountain Home 
and the Knoxville CBOC, for the period from 
August 2009 to the present.  If any records 
are unavailable, a memorandum detailing all 
efforts to obtain them should be placed in 
the file and the Veteran and his 
representative so notified in writing.

2.  Contact the SSA and request copies of 
the administrative decision considered in 
the Veteran's claim for SSA disability 
benefits during the 1980s (and any 
subsequent disability determination 
evaluations).  All records obtained should 
be associated with the claims files.  If 
these records are not available, 
certification of such should be placed in 
the record, and the Veteran and his 
representative should be informed in 
writing.

3.  Contact the Veteran in writing and 
request that he identify the Vet Center(s) 
at which he was treated.  Then obtain all 
records regarding the Veteran's treatment at 
any Vet Center identified by him.  If any 
records are unavailable, certification of 
such should be placed in the record, and the 
Veteran and his representative so notified 
in writing.

4.  After completing all of the development 
actions requested above, schedule the 
veteran for a VA psychiatric examination.  
With regard to the veteran's claimed 
physical assault, the examiner should 
indicate whether any behavioral changes that 
occurred at or close in time to the alleged 
stressor incidents could possibly indicate 
the occurrence of one or more of the alleged 
in-service stressors.  The claims folder and 
a copy of this remand must be provided to 
the examiner prior to the examination.  

The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  The diagnosis(es) 
must be based on examination findings, all 
available medical records, complete review 
of comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the current 
DSM-IV diagnostic criteria is required.  If 
a diagnosis of PTSD is deemed appropriate, 
the examiner should specify (1) whether each 
alleged stressor found to be established by 
the record was sufficient to produce PTSD; 
and (2) whether it is at least as likely as 
not that there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established by 
the record and found sufficient to produce 
PTSD by the examiner.  In addition, the 
examiner must comment on the approximate 
date of onset and etiology of any diagnosed 
psychiatric disorder as shown by the 
evidence of record, and in so doing, the 
examiner should attempt to reconcile the 
multiple psychiatric diagnoses and/or 
assessments of record based on his/her 
review of all of the evidence of record, 
particularly with respect to prior diagnoses 
of PTSD.  Further, the examiner is requested 
to provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all the 
evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents suggest the 
occurrence of one or more of the alleged in-
service stressors.

If the Veteran is found to have a 
psychiatric disorder other than PTSD, the 
examiner is requested to provide an opinion 
as to whether it is at least as likely as 
not (a likelihood of 50 percent or more) 
that any currently diagnosed psychiatric 
disorder is causally related to military 
service.

A complete rationale should be provided for 
any opinion offered.

5.  Finally, adjudicate the Veteran's claim 
on appeal for entitlement to service 
connection for an acquired psychiatric 
disorder, variously claimed as a major 
depressive disorder and PTSD, on a de novo 
basis. Consideration should be given to the 
recent amendment to 38 C.F.R. § 3.304(f), 
effective July 13, 2010.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and 
afforded the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





